 
FIRST AMENDMENT TO NON-RECOURSE PROMISSORY NOTE


This First Amendment to Non-Recourse Promissory Note (the “First Amendment”) is
entered into as June 29, 2012 by and between DIONICS-USA INCORPORATED, a New
York corporation (the “Acquisition Entity”), and SHANGRAO BAI HUA ZHOU
INDUSTRIAL CO., LTD. (the “Holder”).


A.           On January 30, 2012, Dionics, Inc., a Delaware corporation (the
“Borrower”) issued to the Holder a Non-Recourse Promissory Note in the aggregate
principal amount of $200,000.00 (hereinafter, as amended, the “Note”; all
capitalized terms used in this First Amendment which are not defined herein, but
which are defined in the Note, shall have the respective meanings ascribed
thereto in the Note).


B.           On June 29, 2012, the Borrower assigned all of its rights,
obligations, interests and liabilities under the Note to the Acquisition Entity,
and the Acquisition Entity assumed all of the Borrower’s rights, obligations,
interests and liabilities thereunder.


C.           The parties desire to amend the Note as hereinafter set forth.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:


1.           The Maturity Date of the Note, set forth in the first sentence of
the first paragraph of the Note, is hereby extended by one (1) year and shall
occur on January 30, 2014.


2.           Except as otherwise provided in this First Amendment, all of the
terms, covenants and conditions of the Note shall remain in full force and
effect.


3.           All references to the term “Note” in the Note shall be deemed to
refer to the Note, as modified by this First Amendment.


IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first above written.
 

 
DIONICS-USA INCORPORATED
           
By:
/s/ Bernard L. Kravitz      
Name:  Bernard L. Kravitz
     
Title: President
         

 
SHANGRAO BAI HUA ZHOU
INDUSTRIAL CO., LTD.
           
By:
/s/ Li Xiaoling      
Name: Li Xiaoling
     
Title:   President
         

 